REPUBLIQUE DU CAMEROUN Paix-Travail-Patrie

, L N ION PROVISOIRE D'EXPLOITATION
EL Ÿ UD À F3 FEB 200

ICPE/MINFOF/CAB du

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant
Régime des Forêts, de la Faune et de la Pêche, du décret n° 95/531/PM du 23 Août
1995 fixant les modalités d'application du Régime des Forêts, de l'arrêté 0222 du 25
mai 2001 fixant les procédures d ‘élaboration, d'approbation, de suivi et de mise en
œuvre des plans d'aménagement des forêts de production du domaine forestier
permanent, sur accord du Premier Ministre, Chef du Gouvernement, une Convention
Provisoire d'Exploitation d'une concession forestière est passée entre:

Le Gouvernement de la République du Cameroun représenté par le Ministre
chargé des Forêts,

d'une part;
ET

La Société Fabrique Camerounaise de Parquet (FIPCAM) BP 7479 Yaoundé
représentée par Stéphane MULLER en qualité de Directeur Général ADJOINT,

d'autre part.

Il a été convenu ce qui suit:

Article 1”: DISPOSITIONS GÉNÉRALES

(1): La présente Convention Provisoire d'Exploitation définit les conditions
d'obtention d'une Convention Définitive d'Exploitation et confère au concessionnaire
le droit d'obtenir annuellement, pendant la durée de la convention provisoire, une
autorisation pour exploiter une assiette de coupe conformément aux textes en
vigueur.

(2): La présente Convention Provisoire d'Exploitation s'exerce sur un territoire
de 65 675 ha dans le Domaine Forestier Permanent désigné comme étant la
concession forestière n° 1033 et dont les limites sont fixées par celles de l'Unité
Forestière d'Aménagement n° 09 004 B tel que décrit dans le plan de localisation en
annexe.

Article 2: DURÉE DE LA CONVENTION

La présente Convention Provisoire d'Exploitation a une validité de trois ans
non renouvelable.

Article 3: CONDITIONS D'EXPLOITATION
La présente Convention Provisoire d'Exploitation est assortie d'un cahier des
charges qui comprend les clauses générales et les clauses particulières que le
concessionnaire s'engage à exécuter.

Article 4: Pour prétendre jouir du droit d'exploiter la concession forestière qui lui est
attribuée, le concessionnaire s'engage à y effectuer, à ses frais, conformément aux
normes en vigueur, et sous le contrôle technique de l'Administration chargée des
Forêts, les travaux ci-après :

- la matérialisation des limites de la concession et des assiettes de coupe
annuelles ;

-_ l'inventaire d'aménagement ;
- l'élaboration du plan d'aménagement ;

-_ l'élaboration du plan d'opération de la première année du plan de gestion ; des
plans annuels d'opérations ;

-_ l'établissement du plan de gestion quinquennal et de son plan d'opérations
pour la première année ;

-_ l'inventaire annuel d'exploitation sur les superficies à couvrir chaque année ;

Article 5: Le concessionnaire s'engage au cas où il n’est pas propriétaire d'une unité
de transformation en propre, à mettre en place une unité de transformation du bois,
en vue de la transformation des bois issus de cette concession forestière
conformément à la législation en vigueur avant l'expiration de la présente convention.

A l'expiration de la convention provisoire d'exploitation, et en cas de non
réalisation des clauses portant sur la mise en place de l'unité de transformation du
bois, le concessionnaire est déclaré défaillant et ne peut bénéficier de la concession
forestière concernée.

Atticle 6: DISPOSITIONS SUR L'AMÉNAGEMENT

(1) les prescriptions du plan d'aménagement de cette concession déjà
approuvé devront être mises en œuvre.

(2): conformément aux dispositions de l'arrêté 0222 du 25 mai 2001 fixant les
procédures d ‘élaboration, d'approbation, de suivi et de mise en œuvre des plans
d'aménagement des forêts de production du domaine forestier permanent, le
concessionnaire devra déposer pour approbation :

- le plan de gestion quinquennal avant l'ouverture de chaque Unité Forestière
d'Exploitation;
- le plan annuel d'opération avant l'ouverture de chaque assiette de coupe.

(3) : en cas de reprise de l'inventaire d'aménagement celui-ci doit être réalisé
selon les normes en vigueur en République du Cameroun.

Les résultats de l'inventaire d'aménagement doivent être approuvés
préalablement à l'élaboration du plan d'aménagement par l'Administration chargée
des Forêts qui délivre à cet effet au concessionnaire une attestation de conformité.

(4) : Le contrôle de l'inventaire d'aménagement contrairement à l'inventaire
annuel d'exploitation se fait au fur et à mesure que sont effectués les travaux,
notamment dès l'ouverture des deux premiers layons.

(5) : Le plan de sondage de l'inventaire d'aménagement doit être déposé à la
Direction des Forêts au moins trente (30) jours avant le début des travaux de terrain.
La Direction des Forêts dispose de 30 jours pour délivrer une attestation de
conformité et passé ce délai, le concessionnaire est réputé tacitement détenteur de
ladite attestation.

(6) : La vérification des travaux d'inventaire se fait dès l'ouverture du deuxième
layon, conformément aux normes de vérification des travaux d'inventaire
d'aménagement.

A la fin des travaux de terrain, le concessionnaire transmet à la DF/SDIAF le
rapport d'inventaire et une disquette contenant la totalité des données saisies. La
DF/SDIAF dispose de 45 jours pour délivrer une attestation de conformité des
travaux d'inventaire d'aménagement et du rapport d'inventaire ou pour informer le
concessionnaire des corrections à apporter ou des travaux à recommencer.

(7) : Toutes les contre-expertises, à réaliser par l'Administration chargée des
Forêts, s'effectuent aux frais du concessionnaire qui encourt des sanctions en cas de
fausses déclarations.

(8): Le plan d'aménagement est réalisé conformément aux procédures
d'élaboration et d'approbation adoptées et publiées par le Ministère chargé des
Forêts et aux documents techniques et normatifs auxquels lesdites procédures font
référence.

(2) : Le plan d'aménagement doit être assorti du premier plan de gestion
quinquennal et du plan d'opération de la première année du plan de gestion.

(10) : Le plan d'aménagement doit être terminé et déposé à l'Administration
forestière six mois avant la fin de la présente convention.

Article 7: DISPOSITIONS SUR L'EXPLOITATION

(1): Le concessionnaire est tenu, à chaque année, de déposer à
l'Administration chargée des Forêts, une demande d'assiette annuelle de coupe et
les résultats de l'inventaire d'exploitation pour cette assiette, qui ne peut excéder la
superficie maximale fixée par les textes en vigueur.

(2): L'inventaire d'exploitation doit être réalisé en conformité avec les normes
en vigueur et en dénombrant les tiges par classes de 10 cm de diamètre.

(3): Le concessionnaire est tenu de matérialiser et de respecter les limites de
chaque assiette de coupe annuelle, de respecter les diamètres minima d'exploitation,
de tenir à jour les carnets de chantier et les lettres de voiture, sans préjudice de
l'application de toutes les autres obligations découlant de la réglementation en
vigueur et des clauses particulières du cahier des charges.

(4): Le concessionnaire est tenu de déposer chaque année à l'Administration
chargée des Forêts, un rapport annuel d'intervention forestière un mois après la fin

de l'exercice et, le rapport annuel d'opération de la société forestière au plus tard
trois mois après la fin de l'année financière.

a 3

(6): Le concessionnaire est tenu de payer l'ensemble des charges fiscales
conformément à la législation en vigueur. Par ailleurs, il est tenu de respecter les
échéances du moratoire accordé suivant lettre N° 4555/MINFI/DGI/PSRF du 20
Octobre 2011.

Article 8: La signature de la présente convention est subordonnée à la production
d'une pièce attestant la constitution par le concessionnaire, auprès du Trésor Public,
du cautionnement prévu à l'article 69 de la Loi portant Régime des Forêts, de la
Faune et de la Pêche.

Article 9: L'exécution intégrale des obligations prévues à la présente convention
donne lieu à la délivrance par le Ministre chargé des Forêts, d'une attestation de
conformité aux clauses de la Convention Provisoire d'Exploitation en vue de
l'obtention d'une Convention Définitive d'Exploitation.

Article 10: (1): L'inexécution des obligations de la présente convention entraîne au

terme de sa période de validité, son annulation pure et simple.

(2): Toutefois, le Ministre chargé des Forêts se réserve le droit d'annuler la
présente convention avant terme en cas d'irrégularités dûment constatées par une
commission d'experts techniques désignée à cet effet, notamment le dépassement
des limites des assiettes de coupe autorisées chaque année à l'exploitation, ou le
non-paiement de l'ensemble des charges fiscales visées à l’article 7 alinéa 5 ci-
dessus.

Article 11: ACCEPTATION

Le représentant de la société signataire de la présente convention provisoire
déclare avoir pris connaissance de toutes les clauses et conditions de la convention
provisoire incluant son cahier des charges et l'annexe sur la localisation de la
concession qui en font partie intégrante et déclare en accepter sans réserve toutes
les dispositions.

Article 12: Le Directeur des Forêts est chargé de contrôler l'exécution de la présente
Convention Provisoire d'Exploitation qui prend effet à compter de la date de
signature./-

Fait à Yaoundé, le

LU ET APPROUVÉ

Ÿ

|

POUR LA SOCIE
| GENERAL ADJOII

